DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/977,336 filed 01 September 2020. Claims 1-13 pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No 2007/0213163 to Combes et al. (hereinafter referred to as Combes).
Regarding claims 1-5, 9 and 10, Combes discloses:
Claim 1:
A torque transmission device, comprising: a torque input element (i.e., 55), suitable for being coupled in rotation with a crankshaft of a heat engine (at least [0041] discloses 41 is a crankshaft) , a first torque output element (i.e., 39), suitable for being coupled in rotation with a first input shaft (i.e., 47) of a (i.e., [0042] discloses that 47 is a primary gear box input shaft), a rotary electric machine (i.e., 31) comprising a stator (i.e., 61) and a rotor (i.e., 63) arranged in the torque transmission direction, between the input element and the first output element (i.e., torque flows from 41, through the system, which includes 31, and out of 39. In this way, the rotary machine is arranged in a torque transmission direction between the input element and the first output element), a rotor support (i.e., 88 and 89) radially supporting the rotor of the rotary electric machine (i.e., at least Fig. 2 shows that 63 is radially supported by 88 and 89), the rotor support being selectively connected to the input element by an input clutch (i.e., 33), a fixed distributor (i.e., 71) suitable for being secured to the gearbox and supporting the rotor support (i.e., 71 is fixed to 52, which [0113] discloses as part of the gear box, further 71 supports the rotor support in that 89, which is fixed to 88 is directly connected to 80, which is supported by the extension of 71), a fixed wall comprising a first radial end (i.e., 52) capable of being secured to the gearbox (i.e., as already discussed [0113] discloses this relationship; see also 301 in Fig. 4J) and a second radial end (i.e., 51) connected to the torque input element, such that a first rolling member (i.e., 144) is arranged between the rotor support and the fixed distributor (i.e., the claim does not establish how “between” is established, here 144 is radially between at least a portion of the rotor support and fixed distributor) and a second rolling member (i.e., 65) is arranged between the rotor support and the fixed wall (i.e., see Fig. 2).
Claim 2:
Wherein the rotor support comprises a first transverse wall (i.e., 89), a second transverse wall (i.e., section of 88 containing 63 and enclosing 65) and a back connecting the two transverse walls (i.e., section of 88 that contains 87 and flat part of 89 and 88).
Claim 3:
Wherein the rotor support forms an inverted U-shape when viewed in section (i.e., at least Fig. 2 shows an inverted U formed by 89 and 88 and in the section view shown).
Claim 4:
Further comprising: a main hub (i.e., 80) connected to the first output element via a first output clutch (i.e., 35).
Claim 5:
Wherein the second transverse wall of the rotor support (i.e., 89) comprises a lower part, said lower part comprising a first portion connected to a main hub and a second portion (i.e., any portions of 89 can be defined as a first and second portion; however, Fig. 2 shows that 89 and 80 are connected).  
Claim 9:
Wherein the second rolling member comprises an inner ring and an outer ring, said inner ring being in contact with the fixed wall (i.e., at least Fig. 2 shows 51, which is part of the fixed wall, being in contact with an inner ring of 65), and said outer ring being in contact with the rotor support (i.e., 88 is in contact with the outer ring of 65 on Fig. 2).  
Claim 10:
The rotor support comprises a first transverse wall (i.e., section of 88 containing 63 and enclosing 65), a second transverse wall (i.e., 89) and a back connecting the two transverse walls (i.e., section of 88 that contains 87 and flat part of 89 and 88), and said outer ring of the second rolling member is in contact with the first transverse wall of the rotor support (i.e., Fig 2).

Allowable Subject Matter
Claims 6-8, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the rejections under 35 U.S.C. 112 must be overcome as well.

Response to Arguments
Applicant’s arguments, see Remarks, filed 02 September 2021, with respect to the 35 U.S.C. 112(b) rejection of claims 1-13 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-12 has been withdrawn. 
Applicant's arguments regarding the 35 U.S.C. 102(a)(1) rejection of claims 1-5, 9 and 10 filed 02 September 2021 have been fully considered but they are not persuasive.
Applicant asserts that Combes fails to disclose every limitation of the instant application. In particular, applicant asserts that Combes fails to disclose (1) the claimed rotor support; (2) "a first rolling member is arranged between the rotor support and the 
Applicant asserts that Combes fails to disclose the claimed rotor support because element 88 and 89 (i.e., Examiner’s defined rotor support) are distinct elements. However, this analysis appears to misconstrue the claimed invention and rejection.
At least paragraph [0042] discloses, inter alia, 
[t]he device 1 also comprises a rotor support 10 for the radial holding thereof. The rotor support 10 comprises a first transverse wall 11, a second transverse wall 12 and a back 10' connecting the two transverse walls 11, 12. The back 10' is thus in contact with the rotor 13 of the rotating electric machine M. The back 10' and the two transverse walls 11, 12 can be a single part. Alternatively, the back 10' and the two transverse walls 11, 12 can be separate parts. 


[0042] (emphasis added)

In other words, the rotor support is not limited to a single part. Instead, the rotor support comprises multiple components that can be formed as a single unitary construction or fixed together. Each individual part is not required to radially support a rotor; rather, the defined rotor support as a whole has to include radial rotor support. In sum, there must be some degree of radial support of the rotor in a defined rotor support. 
Examiner interpreted the combination of 88 and 89 as a rotor support. The two elements are fixed together via teeth 87 and radially support rotor 63 via element 88, which is a part of the defined rotor support. Thus, there is a rotor support that radially 
It is unclear how applicant is supporting the assertion that elements 88 and 89 in combination do not meet the claimed rotor support. Contrary to applicant’s assertion, the components are acting together to support rotor 63. This means that the inverted “U” shape produced by the combination of 88 and 89 fixes rotor 63 both radially and axially. Thus, it is unclear how applicant believes that a person having ordinary skill in the art would not consider that 88 and 89 act together to support rotor 63. 
Further, the fact that 88 and 89 do not independently directly radially support rotor 63 neither excludes them as components of the rotor support nor fails to meet the limitations of claim 1. As stated above, paragraph [0042] states that the rotor support can be made of separate pieces. There is nothing in the specification nor claims that requires applicant’s construction. Indeed, the specification directly contradicts this construction by allowing for a rotary support to be comprised of numerous separate components linked together. 
Applicant further asserts that Combes fails to disclose that "a first rolling member is arranged between the rotor support and the fixed distributor[.]” Applicant asserts that element 144 (i.e., Examiner’s defined first rolling member) is “a needle bearing interposed between the hub 80 and a shoulder of the tube 71, which does not meet the 
As set forth in the rejection, Examiner indicated that the neither the claims nor specification provide any guidance regarding how “between” is defined. Further, “rolling member” is not explicitly defined. Thus, as long as there is a rolling member that is between the rotor support and fixed distributor under an ordinary meaning, the limitation is met.
Examiner indicated that 144 is a rolling member. Indeed, applicant indicated that 144 is a needle bearing, which is a rolling member. Further, Examiner indicated that 71 is a fixed distributor that includes an elongated portion with 153, which is comparable to element 80 in the instant application. Element 144 is physically located radially between the defined rotary support (i.e., 88 and 89) and fixed distributor (i.e., 71). Neither the claims nor specification require anything more. Thus, the limitation of claim 1 is met.
Finally, applicant asserts that Combes fails to disclose "the rotor support being selectively connected to the input element by an input clutch." Applicant asserts that Examiner’s indication of element 33 meeting the limitation is insufficient to show how the limitation is met. Applicant further indicates that one having ordinary skill in the art “would understand that this feature requires part of the input clutch (the input disc carrier or the output disc carrier) to be connected to or otherwise fixed to the rotor support.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the input clutch is required to be “connected or otherwise fixed to the rotor ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, to be connected does not mean that the elements being connected must be in an adjacent or direction connection relationship. The claim merely requires that a rotor support be selectively connected to an input element by an input clutch. As set forth in the rejection, Examiner disclosed elements 88 and 89 as the rotor support, element 55 as the input element, and element 33 as the input clutch. Input element 55 is connected to clutch 33 through 37 and 95. Rotor support 88 and 89 is connected to clutch 33 through 80 and 82. Thus, when 33 is engaged, the rotor support is selectively connected to the input element. Nothing in the claims or specification provides any explicit definition, disclaimer or disavowal to narrow the construction of “connected.” 
For the foregoing reasons, Examiner considers applicant’s arguments regarding the 35 U.S.C. 102(a)(1) rejection of claims 1-5, 9 and 10 unpersuasive. The rejection is deemed Final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659